DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

SMDL #03-001
January 24, 2003
Dear State Medicaid Director:
This letter rescinds the December 20, 2002, State Medicaid Director letter related to the coverage
of emergency services for Medicaid managed care enrollees. That letter indicated that the
limitations on amount, duration, and scope regarding emergency services as specified in the state
plan would apply in the same manner to managed care enrollees as to fee-for-service
beneficiaries. The letter also removed requirements on managed care arrangements, that is,
managed care organizations (MCOs), primary care case management systems (PCCMs), prepaid
inpatient health plans (PIHPs), and prepaid ambulatory health plans (PAHPs) related to covering
inpatient days and emergency room visits beyond the limitations specified in a State’s plan.
We understand that the policy in the December 20 letter, while well-intentioned, may have some
unintended consequences and result in some restriction of payment for true emergency care for
Medicaid beneficiaries. I am therefore rescinding the December 20 letter.
The policies contained in the State Medicaid Director letter issued on April 18, 2000, remain in
effect. MCOs and primary care case managers cannot place limitations on emergency room
visits or covered inpatient days for emergency care that meet the prudent layperson standard in
section 1932(b)(2) of the Social Security Act for Medicaid beneficiaries enrolled in MCOs,
PIHPs, PAHPs, or PCCMs.
If you have any questions, please contact Richard Fenton at (410) 786-5647.
Sincerely,
/s/
Dennis G. Smith

